[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-15135                   MARCH 30, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                 D. C. Docket No. 04-00179-CR-ORL-19-JGG

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

CHRISTOPHER WORDEN,

                                                      Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (March 30, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

     Pursuant to a plea agreement, Christopher Worden pled guilty to wire fraud,
in violation of 18 U.S.C. § 1343. The district court sentenced him to a prison term

of six months. He now appeals his sentence.

      Worden contends that the Government breached its obligation under the plea

agreement not to contest his request for a sentence at the low end of the Guidelines

sentence range by challenging his request for probation and asserting that he

should instead receive the low-end sentence of six months of imprisonment.

      Whether the Government breached a plea agreement is a question of law

which we review de novo. United States v. Mahique, 150 F.3d 1330, 1332 (11th

Cir. 1998). A material promise by the government, which induces the defendant to

plead guilty, binds the government to that promise. Santobello v. New York, 404

U.S. 257, 262, 92 S.Ct. 496, 499, 30 L.Ed.2d 427 (1971). When a plea rests in any

significant portion on the government’s promise, so that it becomes part of the

inducement for the guilty plea, such promise must be fulfilled. Id. If a breach has

been established, we may either order specific performance of the government’s

promise – by ordering a resentencing before a different judge – or allow the

defendant to withdraw his guilty plea. Id. at 262-63, 92 S.Ct. at 499. Although the

chosen remedy for the government’s breach of a plea agreement is within our

discretion, we have not favored withdrawal of the guilty plea, especially where

there is no doubt that the plea was made knowing and voluntarily. United States v.



                                          2
Johnson, 132 F.3d 628, 631 (11th Cir. 1998).

      Whether the government violated a plea agreement is judged according to

the defendant’s reasonable understanding of the agreement at the time he entered

the plea. United States v. Rewis, 969 F.2d 985, 988 (11th Cir. 1992). If the

government disputes the defendant’s understanding of the agreement, however, we

ascertain its terms using objective standards. Id. The standards applied to the

interpretation of a plea agreement are as follows: (1) hyper-technical and rigid

construction of the language in a plea agreement is unacceptable; (2) the written

agreement should be viewed against the background of the negotiations and should

not be interpreted to contradict directly an oral understanding; and (3) an

ambiguous plea agreement must be interpreted against the government. United

States v. Jeffries, 908 F.2d 1520, 1523 (11th Cir. 1990).

      The commentary to Chapter 5, Part A, of the Sentencing Guidelines Manual

states that, when looking at the sentencing table, “[t]he intersection of the Offense

Level and Criminal History Category displays the Guideline Range in months of

imprisonment.” Section 5B1.1(a)(2) authorizes probation if “the applicable

guideline range is in Zone B of the Sentencing Table.”

      With the foregoing principles in mind, we turn to the merits of this appeal.

Because the parties differ as to the meaning of the Government’s promise



                                           3
(regarding sentence recommendation), we interpret the agreement using objective

standards. Rewis, 969 F.2d at 988. The provision of the agreement at issue here –

that the Government would “not oppose the defendant’s request to the Court that

the defendant receive a sentence at the low end of the applicable guideline range

calculated by the Court” – is not ambiguous. The term “guideline range” is

consistently used throughout the Sentencing Guidelines to refer to the numbered

range of months of imprisonment that is calculated by reference to the sentencing

table. U.S.S.G. Ch. 5 Pt. A, U.S.S.G. § 5B1.1(a)(2). Objectively, then, the

unambiguous meaning of a “sentence at the low end of the applicable guideline

range” would be the lowest number of months of imprisonment designated in the

sentencing table, not “the least restrictive means of confinement,” as Worden

contends. U.S.S.G. Ch. 5 Pt. A, U.S.S.G. § 5B1.1(a)(2). Because the Government

recommended a prison term of six months, the lowest number of months specified

by the sentence range, 6-12 months, it carried out the promise it made in the plea

agreement.

      AFFIRMED.




                                          4